Attorney Grievance Commission of Maryland v. Mira Sugarman Burghardt, No. 15,
September Term, 2014

Attorney Grievance—Reciprocal Action—Misappropriation/Misrepresentation—
Indefinite Suspension
An attorney, admitted in Maryland, Massachusetts, and the District of Columbia, was
disciplined in Massachusetts (where the misconduct occurred) and then in the District of
Columbia for seeking, over a 4 month period, reimbursement from her employing law
firm for expenses that were personal in nature and for which she was not entitled to
reimbursement, and for submitting falsified invoices in support of the same. In
Massachusetts, the attorney was suspended for one year and one day. In the District of
Columbia, the attorney was suspended, on a reciprocal basis, for a year and a day, nunc
pro tunc as of 6 December 2013, with reinstatement contingent on a showing of fitness.
Her misconduct warrants in Maryland a reciprocal sanction of an indefinite suspension,
with the right to apply for reinstatement no sooner than when she is readmitted to practice
in Massachusetts and the District of Columbia.
Argued: 8 January 2015

                          IN THE COURT OF APPEALS OF
                                  MARYLAND

                               Misc. Docket AG No. 15

                                September Term, 2014


                             ATTORNEY GRIEVANCE
                           COMMISSION OF MARYLAND

                                           v.

                          MIRA SUGARMAN BURGHARDT



                               Barbera, C.J.,
                               Harrell,
                               Battaglia,
                               Greene,
                               McDonald,
                               Watts,
                               Raker, Irma S. (Retired, Specially
                                      Assigned),

                                     JJ.


                                 Opinion by Harrell, J.



                         Filed: March 4, 2015
                    I. STATEMENT OF THE CASE & PROCEDURAL HISTORY

          Mira Sugarman Burghardt (“Respondent” or “Burghardt”), who was admitted to

the Bar of this Court on 17 December 2002, is the subject of this reciprocal disciplinary

action.      Respondent was admitted also to the Bars of the Commonwealth of

Massachusetts and the District of Columbia. At the time of the misconduct underlying

the initial sanction imposed on Burghardt, she was practicing in Massachusetts. The

Supreme Judicial Court for Suffolk County, Massachusetts, by an Order of Term

Suspension in In re: Mira S. Burghardt, No. BD-2013-096, entered 9 October 2013,

suspended Respondent from the practice of law in Massachusetts for a period of one year

and one day, effective thirty days after the date of entry of the Order. By a Per Curiam

Order filed 20 February 2014, the District of Columbia Court of Appeals suspended

Respondent, on a reciprocal basis, for a period of one year and one day, nunc pro tunc to

6 December 2013, with reinstatement contingent on a showing of fitness.

          Pursuant to Maryland Rules 16-751 and 16-773, the Attorney Grievance

Commission of Maryland (“Petitioner” or “the Commission”), acting through Bar

Counsel, filed a Petition for Disciplinary or Remedial Action (“PDRA”) on 29 May 2014

against Burghardt based on her misconduct in Massachusetts. Bar Counsel attached to its

Petition a certified copy of the 9 October 2013 Order of Term Suspension of the Supreme

Judicial Court for Suffolk County in Massachusetts, a Summary of the Massachusetts

disciplinary action (the “Summary”) compiled by the Board of Bar Overseers (based on

the record filed with the Supreme Judicial Court), and a copy of the 20 February 2014 Per

Curiam Order of the District of Columbia Court of Appeals.
         The Summary states the following:

                        From about May 2008 to September 2011, Respondent
                was employed by a law firm in Boston, Massachusetts.
                Between about June 2011 to September 2011, Respondent
                submitted requests to the firm for reimbursement of expenses
                totaling approximately $6,300, which the firm then paid.
                These expenses were personal and Respondent was not
                entitled to reimbursement, but Respondent intentionally
                misrepresented in the requests that the expenses were
                incurred in connection with firm business. Respondent
                supported the requests with falsified invoices.
                        On 21 September 2011, the firm questioned
                Respondent about the expenses, and Respondent
                acknowledged that the charges were for personal expenses.
                She was discharged from employment that day. Respondent
                reimbursed the firm for the payments she wrongfully
                received.
                        On 28 August 2013, bar counsel filed a petition for
                discipline alleging that Respondent’s conduct in submitting
                false expense reports to the firm and in fabricating documents
                to support the false expense charges violated Mass. R. Prof.
                C. 8.4(c) and (h).[1] That same day, Respondent filed an
                answer admitting to the facts and rule violations alleged, and
                the parties filed a stipulation asking that the Board of Bar
                Overseers recommend a suspension of one year and one day.
                        On 23 September 2013, the Board of Bar Overseers
                voted to accept the parties’ stipulation. The board filed an
                information with the Supreme Judicial Court of Suffolk
                County. On 9 October 2013, the county court (Gants, J.)


1
    The text of the relevant Massachusetts Rule is as follows:

                It is professional misconduct for a lawyer to:

                               *                     *                 *
                       (c) engage in conduct involving dishonesty, fraud,
                       deceit, or misrepresentation; [or]
                               *                     *                 *
                       (h) engage in any other conduct that adversely reflects
                       on his or her fitness to practice law.

                                               2
               entered an order suspending Respondent for one year and one
               day effective thirty days after entry of the order.

(minor alterations added).

         This Court issued a Show Cause Order on 29 July 2014. Bar Counsel, in its

Response to the Show Cause Order, argued that Respondent’s misconduct warrants

disbarment (which Bar Counsel concedes constitutes “substantially different discipline,”

within the meaning of Maryland Rule 16-773(e)(4)2), based on this Court’s imposition of

disbarment for dishonest conduct arguably similar to that committed by Burghardt.

Respondent, in her Response, maintained that the imposition of reciprocal discipline

(“corresponding discipline” to that imposed in the other jurisdictions) is appropriate as

her misconduct did not involve client funds or accounts, and because she cooperated fully

with the disciplinary authorities of Massachusetts, the District of Columbia, and

Maryland in the course of their investigations and proceedings in these matters. By an

Order dated 24 September 2014, this Court, in accordance with Maryland Rule 16-773(d)

(providing for interim suspension), suspended Respondent, effective immediately, from


2
    Maryland Rule 16-773(e)(3)–(4) provides:

               Exceptional circumstances. Reciprocal discipline shall not be
               ordered if Bar Counsel or the attorney demonstrates by clear
               and convincing evidence that:

                              *                     *               *
                      (3) the imposition of corresponding discipline would
                      result in grave injustice; [or]
                      (4) the conduct established does not constitute
                      misconduct in this State or it warrants substantially
                      different discipline in this State[.]

                                               3
the practice of law in this State, pending further action of this Court. Oral arguments

were set for 8 January 2015. In a written notice filed on 29 December 2014, Respondent

advised us that neither she nor any representative would be in attendance, and reiterated

her request that we impose for her misconduct reciprocal discipline in the same manner

as Massachusetts and the District of Columbia, i.e., effectively a suspension of one year

and one day.

                                        II. SANCTION

      In reciprocal discipline cases, pursuant to Rule 16-773(g), “the factual findings of

the originating jurisdiction are treated ordinarily as conclusive evidence of an attorney’s

misconduct.” Attorney Grievance Commission v. Litman, 440 Md. 205, 207, 101 A.3d

1050, 1052 (2014); see Attorney Grievance Commission v. Kourtesis, 437 Md. 436, 445,

87 A.3d 1231, 1235–36 (2014); Attorney Grievance Commission v. Katz, 429 Md. 308,

315–16, 55 A.3d 909, 913 (2012). We do so in the present case. When imposing a

sanction, we have the “discretion to impose a discipline consistent with the sister

jurisdiction’s factual findings and conclusions, or to order a different or more serious

alternative based on the existence of ‘exceptional circumstances’ under Rule 16-773(e).”

Katz, 429 Md. at 316, 55 A.3d at 913 (footnote omitted). Rule 16-773(e) provides that

the Court “shall not” order reciprocal discipline, i.e., corresponding discipline, in the

event that either party demonstrates, by clear and convincing evidence, that an

“[e]xceptional circumstance[]” exists. Exceptional circumstances include, among others,

the factor relied upon here by Bar Counsel: “the conduct established does not constitute

misconduct in this State or it warrants substantially different discipline in this State.”

                                            4
Rule 16-773(e)(4); see Attorney Grievance Commission v. Tun, 428 Md. 235, 246, 51

A.3d 565, 572 (2012) (“[W]e conclude in the present case that ‘exceptional

circumstances,’ as meant in Maryland Rule 16-773(e), exist. [The respondent’s] conduct,

had it occurred in Maryland, would warrant a different sanction before this Court than

that imposed by the D.C. Court of Appeals.”). Rule 16-773(f) does not require us to

impose identical discipline; rather, the Court “has the long-established duty to impose

discipline that is consistent with our attorney discipline jurisprudence by assessing,

independently, the propriety of the sanction imposed by a sister jurisdiction, as well as

the sanction recommended by Bar Counsel.” Katz, 429 Md. at 317, 55 A.3d at 914; see

Attorney Grievance Commission v. Vanderslice, 435 Md. 295, 302, 77 A.3d 1100, 1104

(2013); Attorney Grievance Commission v. Cafferty, 376 Md. 700, 727, 831 A.2d 1042,

1058 (2003). Accordingly, the sanction to be imposed depends “not only on the decision

of the sister jurisdiction, but also on the specific facts of each case, balanced against

Maryland precedent.” Katz, 429 Md. at 317, 55 A.3d at 914.

       It is a well-established principle in reciprocal discipline cases that “we are prone

or inclined, but not required to, impose the same sanction the original jurisdiction

imposed.” Attorney Grievance Commission v. Gordon, 413 Md. 46, 55, 991 A.2d 51, 56

(2010); see Attorney Grievance Commission v. Whitehead, 390 Md. 663, 671, 890 A.2d

751, 756 (2006); Attorney Grievance Commission v. Weiss, 389 Md. 531, 547, 886 A.2d

606, 615 (2005) (“The explicit reluctance of the Court to adopt a blanket rule of

reciprocity provides that we must look at each case individually and decide whether to

deviate from the original jurisdiction’s sanction . . . .”). If the purpose of the originating

                                              5
jurisdiction’s sanction is congruent with ours, we impose generally corresponding

discipline. Gordon, 413 Md. at 56, 991 A.2d at 57. As we noted in Gordon, “[o]ur

purpose in attorney discipline cases is the protection of the public, rather than the

punishment of the erring attorney,” and oftentimes, most jurisdictions have the same

purpose. Id.; see Attorney Grievance Commission v. Vanderlinde, 364 Md. 376, 388, 773

A.2d 463, 470 (2001). We must consider first, however, “what sanction a lawyer in

Maryland could expect in response to similar conduct, were it to have occurred in

Maryland.” Gordon, 413 Md. at 56, 991 A.2d at 57; see Vanderslice, 435 Md. at 302, 77

A.3d at 1104; Weiss, 389 Md. at 548, 886 A.2d at 616.

      Petitioner directs our attention to several cases in support of its contention that

disbarment is the appropriate sanction in this matter, including the oft-cited Attorney

Grievance Commission v. Vanderlinde, 364 Md. 376, 773 A.2d 463. In Vanderlinde, we

disbarred an attorney who, while employed other than as a lawyer, embezzled, stole, or

misappropriated $3,880.67 from her employer, using the money for personal purposes.

Vanderlinde, 364 Md. at 381, 773 A.2d at 465–66. She attributed her deviant conduct to

the pressures of her life and depression at the time. Id. Addressing her depression and

other proposed mitigating and extenuating circumstances, we concluded that:

             [I]n cases of intentional dishonesty, misappropriation cases,
             fraud, stealing, serious criminal conduct and the like, we will
             not accept, as “compelling extenuating circumstances,”
             anything less than the most serious and utterly debilitating
             mental or physical health conditions, arising from any source
             that is the “root cause” of the misconduct and that also result
             in an attorney’s utter inability to conform his or her conduct
             in accordance with the law and with the [MLRPC].


                                           6
Vanderlinde, 364 Md. at 413–14, 773 A.2d at 485. We disbarred Vanderlinde, and

suggested broadly that “[d]isbarment ordinarily should be the sanction for intentional

dishonest conduct.” Vanderlinde, 364 Md. at 418, 773 A.2d at 488.

       Nine years after Vanderlinde was decided, we had occasion in Attorney Grievance

Commission v. Palmer, 417 Md. 185, 207–12, 9 A.3d 37, 50–53 (2010), to review and

elaborate in great detail upon the decision in Vanderlinde. In Palmer, an associate of a

law firm, who was attempting to make himself appear more attractive for partnership

consideration, misappropriated repeatedly and intentionally client funds (unearned fees)

by causing them to be transferred from the firm’s escrow account to the firm’s general

account, and then assigning one-third of those funds as income generated by him, in order

to foster the illusion that he was bringing in more income to the firm than he earned

justifiably by dint of actual effort. Palmer, 417 Md. at 206, 9 A.3d at 50. We noted in

our opinion in Palmer that Vanderlinde’s repeated usage of phrases like “similar

problems” and “such matters” (referring to Vanderlinde’s claims of pressures of life and

the impairment of her mental faculties as mitigators) “informs that (1) the Vanderlinde

survey of mitigation-of-sanction jurisprudence was limited purposefully to those cases

dealing with mental disability; and, more importantly, (2) Vanderlinde intended its

holding to apply only to situations where similar mental disability mitigation defenses are

offered by a respondent.” Palmer, 417 Md. at 210, 9 A.3d at 52.

       In Palmer we noted also that Vanderlinde should be read in light of Attorney

Grievance Commission v. Lane, 367 Md. 633, 647, 790 A.2d 621, 628–29 (2002).

Palmer, 417 Md. at 210–11, 9 A.3d at 52–53. Both Vanderlinde and Lane were authored

                                            7
for the Court by Judge Cathell, with Lane filed only a year after Vanderlinde. Lane

clarified that Vanderlinde “was not intended to apply to all cases involving intentional

dishonesty, intentional misappropriation, fraud, stealing, and serious criminal

conduct . . . .” Id. Judge Cathell noted specifically:

              We did not apply Vanderlinde as a bright-line rule, but
              applied the facts and circumstances of that case to determine
              the appropriate sanction. What Vanderlinde holds is that
              “ordinarily” disbarment will be the appropriate sanction when
              dishonesty is involved, however, we must still examine the
              facts, circumstances, and mitigation in each case.

Lane, 367 Md. at 647, 790 A.2d at 628–29. As clarified in Lane, and stated explicitly in

Palmer:

              [T]he Vanderlinde court believed that it was imposing a
              bright-line rule; but, as clarified in Lane, the bright-line rule
              should be understood to apply only to “the facts and
              circumstances of that case”—i.e., cases of misconduct
              involving      intentional     misappropriation,     intentional
              dishonesty, fraud, stealing, and serious criminal offenses
              where mental disability is offered as mitigation of the normal
              sanction of disbarment. This conclusion is consistent with the
              long-chanted mantra that the appropriate sanction in an
              attorney-discipline matter “‘depends on the facts and
              circumstances of each case.’”

Palmer, 417 Md. at 211, 9 A.3d at 52–53 (quoting Attorney Grievance Commission v.

Nussbaum, 401 Md. 612, 642–43, 934 A.2d 1, 19 (2007) (quoting Attorney Grievance

Commission v. Zuckerman, 386 Md. 341, 375, 872 A.2d 693, 713 (2005))).

       The Palmer Court disbarred ultimately that respondent, concluding that the serious

nature of his various violations of the MLRPC, Maryland Rules, and Maryland Code

(MLRPC 1.1, 1.15(a) and (c), 8.4(b), (c), and (d), Maryland Rule 16-609, and Maryland


                                              8
Code (2000, 2010 Repl. Vol.), Business Occupations & Professions Article, § 10-306),

were not overcome sufficiently by any mitigating factors so as to warrant an indefinite

suspension or some other lesser sanction.3 Palmer, 417 Md. at 214–16, 9 A.3d at 55.

      Without a doubt, we disbar many attorneys who misappropriate client or third

person funds. See Vanderslice, 435 Md. at 299, 303, 77 A.3d at 1103, 1105 (disbarring

an attorney who committed intentional theft eight times in ten months by

misappropriating $1,780 from the firm of which he was a partner); Attorney Grievance

Commission v. Nothstein, 300 Md. 667, 669–70, 480 A.2d 807, 808–09 (1984)

(disbarring an attorney who obtained in excess of $40,000 from his law firm by

submitting false expense claims, where some charges were assessed against clients and

others against fictitious files). Post-Vanderlinde, however, not every respondent who

misappropriates funds through misrepresentation was disbarred. Why such cases resulted

in a sanction deemed by many to be “lesser” than disbarment is what we turn to next.




3
 We noted, however, that disbarment need not be necessarily the end of Palmer’s legal
career:

             This is not to say, however, that these mitigating factors
             become irrelevant should Respondent seek to be readmitted to
             the Bar. While we recognize the stigma that attaches to the
             sanction of disbarment, practically speaking, a disbarred
             attorney, just like one assessed with an open-ended indefinite
             suspension, may reapply for admission at any time after
             imposition.

Attorney Grievance Commission v. Palmer, 417 Md. 185, 215 n.16, 9 A.3d 37, 55 n.16
(2010) (citations omitted).

                                           9
       In Attorney Grievance Commission v. Stillwell, 434 Md. 69, 73 A.3d 243 (2013)

(hereinafter “Stillwell I”), a reciprocal discipline matter, the respondent violated the

District of Columbia equivalents of MLRPC 8.4(c) and 1.7(a). Stillwell I, 434 Md. at 71,

73 A.3d at 244. Some of the misconduct underlying his violations consisted of Stillwell

misrepresenting on certain publications his status at the law firm where he was employed

(saying that he was senior counsel when he was an associate); making on firm letterhead

a false employment verification on behalf of an employee of the firm who was his friend;

working outside of the law firm, a violation of the firm’s written policies; and, asserting a

position on behalf of his private clients that was adverse to a position taken by a client of

his firm, without first obtaining the informed consent of all parties. Stillwell I, 434 Md. at

72, 73 A.3d at 244. Stillwell’s misconduct most pertinent to the case at bar, however,

consisted of charging improperly personal expenses (including as much as $5,000 worth

of cell phone and text message charges) to various firm pro bono accounts and to a client

for whom the respondent had performed no legal work. Stillwell I, 434 Md. at 75, 73

A.3d at 246. We noted aggravating factors, including the prejudice suffered by his law

firm, which absorbed some of his personal expenses incurred under false pretenses.

Stillwell I, 434 Md. at 72, 73 A.3d at 245. We considered also various mitigating factors,

including the fact that he admitted that he engaged in the misconduct, took full

responsibility for his actions, reimbursed the firm for the amount that it sought, and had

no prior disciplinary history. Stillwell I, 434 Md. at 72, 87, 73 A.3d at 245, 254. We




                                             10
concluded ultimately that a six-month suspension from the practice of law was

appropriate. Stillwell I, 434 Md. at 87, 73 A.3d at 254.4

       In Attorney Grievance Commission v. Sweitzer, 395 Md. 586, 911 A.2d 440

(2006), the respondent committed several acts of misconduct, one of which involved two

misrepresentations. First, Sweitzer attempted to avoid payment of a vehicle sales tax and

inspection fee by presenting a Gift Certification Form to the Maryland Vehicle

Administration for a vehicle that he purchased at auction. Sweitzer, 395 Md. at 597, 600,

911 A.2d at 447, 448.      The same act incorporated a second misrepresentation, the

respondent having misrepresented also that he had his former wife’s authority to execute

the form on her behalf. Id. In addition, he failed to conclude a “very simple legal

transaction” on behalf of a client by failing to verify that a deed was recorded properly.

Sweitzer, 395 Md. at 596–97, 911 A.2d at 446. We noted that, despite “the relatively

modest nature of the financial benefit that Respondent could have gained [from avoiding

the sales tax], his conduct, intentionally deceitful and motivated by pecuniary interest,

was egregious.”    Sweitzer, 395 Md. at 603, 911 A.2d at 450.          We considered, as

mitigating factors, the fact that he had no disciplinary history and the acts of misconduct

did not constitute a pattern, occurring as they did two years apart. Sweitzer, 395 Md. at

605–06, 911 A.2d at 451–52. Sweitzer was suspended indefinitely. Id.

4
  In a subsequent attorney discipline matter decided one month later in 2013, the Court
suspended indefinitely Stillwell, with the right to apply for reinstatement no sooner than
60 days. Attorney Grievance Commission v. Stillwell, 434 Md. 248, 274, 74 A.3d 728,
743 (2013) (hereinafter “Stillwell II”). The basis for that disciplinary action was
Stillwell’s violations of MLRPC 1.3, 1.4, 1.15, 1.16, 8.4(a), and Maryland Rule § 16-603
in matters unrelated to Stillwell I. Stillwell II, 434 Md. at 251–59, 74 A.3d at 730–34.

                                            11
       A different result obtained, however, for the respondent in Attorney Grievance

Commission v. Levin, 438 Md. 211, 91 A.3d. 1101 (2014), who we disbarred after he

engaged in dishonest and deceitful conduct for personal gain through a systemic web of

falsehoods. The respondent misled his firm as to the amount of work he actually did so

that he would receive a higher salary. Levin, 438 Md. at 215–16, 91 A.3d. at 1103–04.

He made false representations to the assistant managing director of the firm regarding the

number of cases he was handling, the number of legitimate bills he sent to clients, and his

expectations of payment from clients. Id. In furtherance of those misrepresentations, he

created fictitious clients and drafted supporting paperwork. Id. After he left the firm, the

assistant managing director discovered a discrepancy between his salary and his actual

earnings, the difference being $151,191.17. Id. That attorney was disbarred. Levin, 438

Md. at 232, 91 A.3d. at 1113.

       We conclude that, on balance, the present matter more closely resembles Stillwell I

and Sweitzer. Unlike the attorney in Levin, Respondent’s misappropriations were limited

in amount, scope, and time, and were supported by a less extensive network of lies and

deceit. Respondent, much like the attorney in Stillwell I, submitted to her firm invoices

for personal expenses. Unlike the attorney in Stillwell I, she did not compound that

violation by representing inaccurately her status at the law firm, making additional false

representations, or committing any of the other rule violations that the attorney in

Stillwell I committed.   Like the attorney in Sweitzer, Respondent’s misconduct was

deceitful and motivated by pecuniary interest. As observed earlier here, the attorney in

Stillwell I was suspended for six months from the practice of law, Stillwell I, 434 Md. at

                                            12
87, 73 A.3d at 254, and the attorney in Sweitzer was suspended indefinitely. Sweitzer,

395 Md. at 598, 911 A.2d at 447.

         In triangulating on the appropriate sanction for Respondent’s misconduct, we bear

in mind also any applicable aggravating and mitigating factors. See Attorney Grievance

Commission v. Thomas, 440 Md. 523, 557, 103 A.3d 629, 649 (2014); Attorney

Grievance Commission v. Kremer, 432 Md. 325, 339, 68 A.3d 862, 870 (2013); see also

Attorney Grievance Commission v. Brown, 426 Md. 298, 326, 44 A.3d 344, 361 (2012).

Respondent’s dishonest and selfish motive in misappropriating funds from her former

law firm and her pattern of submitting requests for reimbursement with falsified invoices

from June through September of 2011 aggravate her circumstances. We consider also

various obvious mitigating factors, as reflected in the Summary provided by the

Massachusetts Board of Bar Overseers.5 Specifically, we note that Respondent does not


5
    In her Response to the PDRA, Respondent suggested:

               5. Certain contextual facts involved in the conduct are not
               included in the official records of Massachusetts and the
               District of Columbia. The conduct occurred during a very
               short time period of weeks in the Summer [sic] of 2011
               during a time of great personal stress and family issues, after
               an unblemished career providing excellent client service and
               upholding all ethical tenets of the practice of law. I am
               deeply remorseful of my conduct and received counseling
               following the conduct to address these personal issues.

We decline to deem this averment a mitigating factor. The foregoing information was
not found as fact by the originating jurisdiction and was conceded by Burghardt as not
being “included in the official records.” See Attorney Grievance Commission v. Litman,
440 Md. 205, 207, 101 A.3d 1050, 1052 (2014) (“In reciprocal discipline cases, pursuant
to Rule 16-773(g), the factual findings of the originating jurisdiction are treated
                                                                   (Continued. . .)
                                             13
appear to have a prior disciplinary record, and all information presented to us suggests

that she cooperated in the Massachusetts and District of Columbia disciplinary processes,

as well as in the current proceeding. She also admitted, when confronted, that the

charges were for personal expenses, and reimbursed the firm for those payments she

received wrongfully.

      In view of the sanctions incurred by the attorneys in Stillwell I and Sweitzer, and

keeping in mind our general inclination to impose a corresponding sanction to that

imposed by Massachusetts and the District of Columbia, see Gordon, 413 Md. at 55, 991

A.2d at 56, we conclude that the appropriate reciprocal sanction in Maryland is an

indefinite suspension, with the right to apply for reinstatement no sooner than when

Respondent is readmitted to practice in Massachusetts and the District of Columbia.



                                         IT IS SO ORDERED; RESPONDENT
                                         SHALL PAY ALL COSTS AS TAXED BY

(. . . continued)
ordinarily as conclusive evidence of an attorney’s misconduct.”); Attorney Grievance
Commission v. Kourtesis, 437 Md. 436, 445, 87 A.3d 1231, 1235 (2014); Attorney
Grievance Commission v. Katz, 429 Md. 308, 315, 55 A.3d 909, 913 (2012). As noted
above, while final adjudications in disciplinary proceedings in other courts that an
attorney has been guilty of professional misconduct are considered conclusive evidence
pursuant to Maryland Rule 16-773(g), the same rule “does not . . . preclude the attorney
from introducing evidence or otherwise showing cause why no discipline or lesser
discipline should be imposed.” The foregoing constitutes the entirety of the information
provided to us regarding Respondent’s time of “great personal stress and family issues.”
Pursuant to Attorney Grievance Commission v. Vanderlinde, 364 Md. 376, 773 A.2d 463
(2001), as discussed in Attorney Grievance Commission v. Lane, 367 Md. 633, 647, 790
A.2d 621, 628–29 (2002), and Palmer, 417 Md. at 207–12, 9 A.3d at 50–53,
Respondent’s personal issues do not satisfy the high bar of the Vanderlinde test. See
Vanderlinde, 364 Md. at 413–14, 773 A.2d at 485; Palmer, 417 Md. at 210, 9 A.3d at 52.

                                           14
THE   CLERK   OF   THE   COURT,
INCLUDING    COSTS    OF   ALL
TRANSCRIPTS,    PURSUANT    TO
MARYLAND RULE 16-761(b), FOR
WHICH SUM JUDGMENT IS ENTERED
IN FAVOR OF THE ATTORNEY
GRIEVANCE COMMISSION AGAINST
MIRA SUGARMAN BURGHARDT.




 15